DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 (Invention I) in the reply filed on November 21, 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 21, 2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “positioning a plurality of multi-dimensional sound recording sensors within the location” which is not sufficiently described in the specification such that a person having ordinary skill in the art can use the method. The specification describes the placement of the multi-dimensional sound recording (MDSR) sensors within the location and their function of “generat[ing] a wireless signal that can be captured by the MDSR devices 200A and converted via a triangulation of positional data within the recording location 300[;]” however, the specification does not define the MDSR sensors. See ¶[0067] (placing the MDSR sensors on the camera 310 and actors 340, 350, and/or attaching the sensors to each microphone in the recording location 300). The state of the art at the time of filing shows that there is no way for he voice of characters in a visual presentation to have movement within the sound space during playback which the MDSR sensors contribute in redressing. See ¶[0009] (stating that in the “current state of the art, there is no way that the voices of the characters—perhaps the most important component of a film—have movement within the sound space.”). Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 1. Thus, claim 1 is not enabled by the disclosure. Claims 2-19 are accordingly rejected for lack of enablement for their dependencies on non-enabled claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the positioning of the plurality of multi-dimensional sound recording sensors includes on a camera recording the location” which renders the claim indefinite due to grammatical errors. According to paragraph [0067], it appears that the positioning of the plurality of MDSR sensors includes positioning the plurality of MDSR sensors on a camera 310 within the recording location 300. In light of the specification and as best understood by the examiner, the examiner interprets claim 2 as wherein the positioning of the plurality of MDSR sensors includes positioning the plurality of MDSR sensors on a camera within the location.
Claim 3 recites “wherein the positioning of the plurality of multi-dimensional sound recording sensors includes on each microphone located within the location” which suffers from grammatical errors thereby rendering the claim indefinite. According to paragraph [0067], it appears that the positioning of the plurality of MDSR sensors includes attaching the plurality of MDSR sensors on microphones within the location. In light of the specification and as best understood by the examiner, the positioning of the MSDR sensors are interpreted as including positioning the MDSR sensors on a plurality of microphones within the location. 
Claim 4 recites the limitation " wherein the positional data includes the dynamic location of each of the plurality of multi-dimensional sound recording devices" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 5-7 are rejected for their following dependencies on claim 4. 
Regarding claim 13, claim 13 recites “direct[ing] the mobile computing device to record positional data from the plurality of multi-dimensional sound recording sensors[,]” which renders the claim indefinite since it is unclear as to whether the claim is addressing the same positional data recited in claim 1. According to paragraph [0067] and [0084], it appears that the multi-dimensional sound recording device, which may be a mobile computing device, records the positional data from the plurality of MDSR sensors. In light of the specification and as best understood by the examiner, the examiner interprets the positional data as the same positional data set forth in claim 1. 

Allowable Subject Matter
Claims 10-13, 15-16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vilkamo (US 2019/0132674) in view of Buchner et al. (US 2019/0253821), hereinafter Buchner.

Regarding claim 1, Vilkamo teaches a method for generating multi-dimensional sound recordings (¶[0123]-[0140]: the method implemented by the system illustrated on FIG. 2), comprising: 
positioning a plurality of multi-dimensional sound recording devices (FIG. 2: the spatial audio capture (SPAC) device 241 which includes the microphone array 245) in a location (¶[0123]-[0124]: the microphone array 245 is positioned in the sound scene to capture spatial audio signals); 
positioning a plurality of multi-dimensional sound recording sensor (¶[0123], [0128]: the external microphones 281) within the location (¶[0123], [0128]: the one or more sources within the sound scene are equipped with an external microphone 281); 
generating acoustical footprint data (¶[0105]-[0107], [0131]: the directions and energy levels of the SPAC device 241 relative to the microphone array 245 identified by the spatial analyzer 255 reflects the ambience in the audio scene); 
recording positional data (¶[0128]: the position of the external microphones 281 relative to the SPAC device 241) within the location (¶[0123]: the sound scene) utilizing the plurality of multi-dimensional sound recording devices (¶[0128]: the position system 242 determines the position of the external microphone 281 relative to the SPAC device 241); 
generating spatial data (¶[0134]: the portion of the metadata related to the position of the external microphone 281 relative to the SPAC device 241) utilizing the recorded positional data (¶[0128], [0134]: the metadata is determined based on the position of the external microphones 281 relative to the SPAC device 241); 
storing the generated acoustical footprint data (¶[0105]-[0107], [0131], [0134]: the directions and energy levels of the SPAC device 241 relative to the microphone array 245 reflecting the ambience in the audio scene is stored as metadata) and spatial data (¶[0128], [0134]: the portion of the metadata related to the position of the external microphone 281 relative to the SPAC device 241 is stored as metadata); however, Vilkamo is silent to 
generating an audio mix-down utilizing the stored acoustical footprint and spatial data; and 
generating a consumer-device audio track mix based on the audio mix-down.
	Buchner teaches generating an audio mix-down (¶[0329]-[0335]: the output digital content) utilizing the stored acoustical footprint (¶[0329]-[0335]: the recorded audio signals from signal sources S1, S2) and spatial data (¶[0329]-[0335]: the calculator 3 provides the output digital content based on the recorded audio signals and the positions of the virtual audio objects); and 
generating a consumer-device audio track mix (¶[0329]-[0338]: the output digital content adapted based on the reproduction session) based on the audio mix-down (¶[0329]-[0338]: the output digital content is adapted to the parameters and situations of the reproduction session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo to include provide a reproduction mix that accounts for differing reproduction setups (¶[0329]-[0338]). 

Claims 2-3, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkamo in view of Buchner and official notice.

Regarding claim 2, Vilkamo in view of Buchner teaches the method of claim 1; however, the combination of Vilkamo and Buchner is silent to wherein the positioning of the plurality of multi-dimensional sound recording sensors includes on a camera recording the location.
The examiner takes official notice that it is well-known and conventional in the art to attach multi-dimensional sound recording sensors (e.g., microphones) on a camera. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo in view of Buchner to include positioning of the plurality of multi-dimensional sound recording sensors includes on a camera recording the location, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to enhance spatial audio processing. 

Regarding claim 3, Vilkamo in view of Buchner teaches the method of claim 1; however, Vilkamo in view of Buchner are silent to wherein the positioning of the plurality of multi- dimensional sound recording sensors includes on each microphone located within the location.
The examiner takes official notice that it is well-known and conventional in the art to place multiple microphones in a given area within a recording location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo in view of Buchner to include wherein the positioning of the plurality of multi- dimensional sound recording sensors includes on each microphone located within the location, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to enhance spatial audio processing.

Regarding claim 14, Vilkamo in view of Buchner teaches the method of claim 1. 
Vilkamo further teaches wherein the multi-dimensional sound recording sensors (¶[0123], [0128]: the external microphones 281) communicate with the multi-dimensional sound recording devices (¶[0123]-[0140]: the external microphones 281 communicate with the SPAC device 241 by virtue of their communication with the audio and metadata generator 251); however, neither Vilkamo nor Buchner teaches wherein the multi-dimensional sound recording sensors communicate with the multi-dimensional sound recording devices via a wireless connection.
The examiner takes official notice that it is well-known and conventional in the art for devices to communicate wirelessly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo in view of Buchner to include wherein the multi-dimensional sound recording sensors communicate with the multi-dimensional sound recording devices via a wireless connection, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to provide wireless communication. 

Regarding claim 17, Vilkamo in view of Buchner teaches the method of claim 1; however, the combination of Vilkamo and Buchner are silent to wherein the positioning of the plurality of multi-dimensional sound recording devices are positioned in a corner of the location.
The examiner takes official notice that it is well-known and conventional in the art to position the plurality of multi-dimensional sound recording devices in a corner of the location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo in view of Buchner to include wherein the positioning of the plurality of multi-dimensional sound recording devices are positioned in a corner of the location, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to enhance audio recording based on specific recording needs. 

Regarding claim 18, Vilkamo in view of Buchner teaches the method of claim 1; however, the combination of Vilkamo and Buchner is silent to wherein the location is a chromakey studio location.
The examiner takes official notice that it is well-known and conventional to implement an audio recording system in a chromakey studio location. For example, audio recording systems are commonly implemented in chromakey studio locations during film production. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo in view of Buchner to include wherein the location is a chromakey studio location, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to provide spatial audio recording during film production. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vilkamo in view of Buchner and Lehtiniemi et al. (US 2018/0007489), hereinafter referred to as Lehtiniemi.

Regarding claim 4, Vilkamo in view of Buchner teaches the method of claim 1; however, Vilkamo in view of Buchner is silent to wherein the positional data includes the dynamic location of each of the plurality of multi-dimensional sound recording devices within the location over a period of time.
Lehtiniemi teaches wherein the positional data (¶[0069]: the position data) includes the dynamic location of each of the plurality of multi-dimensional sound recording devices (¶[0069]: the changing positions of the VR headset) within the location over a period of time (¶[0069]: the position data which is indicative of what is presented by the VR system to the user is determined based on the positions of the VR headset which may be dynamic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo in view of Buchner to include wherein the positional data includes the dynamic location of each of the plurality of multi-dimensional sound recording devices within the location over a period of time, as taught by Lehtiniemi.
One of ordinary skill would have been motivated to include this modification to provide an enhanced immersive experience (¶[0005]). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkamo in view of Buchner, Lehtiniemi and official notice.

Regarding claim 5, Vilkamo in view of Buchner and Lehtiniemi teaches the method of claim 4; however, the combination of Vilkamo, Buchner and Lehtiniemi is silent to wherein the dynamic location is recorded as a two-axis position within the location.
The examiner takes official notice that it is well-known and conventional in the art to record a dynamic location of a device as a two-axis position within the location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo in view of Buchner and Lehtiniemi to include wherein the dynamic location is recorded as a two-axis position within the location, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to track the dynamic location with greater accuracy.

Regarding claim 6, Vilkamo in view of Buchner and Lehtiniemi teaches the method of claim 4; however, the combination of Vilkamo, Buchner and Lehtiniemi is silent to wherein the dynamic location is recorded as a three-axis position within the location.
The examiner takes official notice that it is well-known and conventional in the art to record a dynamic location of a device as a three-axis position within the location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo in view of Buchner and Lehtiniemi to include wherein the dynamic location is recorded as a three-axis position within the location, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to track the dynamic location with greater accuracy.

Regarding claim 7, Vilkamo in view of Buchner and Lehtiniemi teaches the method of claim 4; however, the combination of Vilkamo, Buchner and Lehtiniemi is silent to wherein the dynamic location is recorded as a three-axis orientation within the location.
The examiner takes official notice that it is well-known and conventional in the art to record a dynamic location of a device as a three-axis orientation within the location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo in view of Buchner and Lehtiniemi to include wherein the dynamic location is recorded as a three-axis orientation within the location, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to track the dynamic location with greater accuracy.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkamo in view of Buchner and Jo et al. (US 2017/0251323), hereinafter referred to as Jo.

Regarding claim 8, Vilkamo in view of Buchner teaches the method of claim 1; however, the combination of Vilkamo and Buchner is silent to wherein the positional data is formatted into an audio signal.
Jo teaches wherein the positional data (¶[0181]-[0183]: the metadata which includes the location at which each channel signal is to be reproduced) is formatted into an audio signal (¶[0181]-[0183]: the audio signal and the metadata are encoded to a single bitstream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vilkamo and Buchner to include wherein the positional data is formatted into an audio signal, as taught by Jo.
One of ordinary skill would have been motivated to include this modification to increase computational efficiency in audio processing. 

Regarding claim 9, Vilkamo in view of Buchner and Jo teaches the method of claim 8. 
Jo further teaches wherein the formatted positional data (¶[0181]-[0183]: the bitstream including the audio signal and the metadata) is recorded onto a location audio recording device (¶[0180]-[0183]: the bitstream including the audio signal and the metadata must be recorded onto the audio generation apparatus 100 prior to transmission).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653